Citation Nr: 0112283	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-13 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Disagreement with the initial rating assigned for the 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1967 and from October 1969 to August 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the RO.  

By a July 1999 rating action, the RO assigned a total rating 
based on individual unemployability due to service-connected 
disability, effective on April 2, 1996.  

By an August 1999 rating action, the RO assigned a 10 percent 
rating for the service-connected bilateral hearing loss, 
effective on April 2, 1996.  



FINDING OF FACT

On audiometric examinations, the veteran is not shown to have 
demonstrated greater than a level III hearing impairment in 
the right ear and a level IV hearing impairment in the left 
ear.  





CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the veteran's service-connected bilateral hearing 
loss have not been met. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.85, including Diagnostic Code 
6100 (1998): 38 C.F.R. §§ 3.321, 4.1 4.7, 4.10, 4.87, 4.85 
including Diagnostic Code 6100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
By virtue of the Statement of the Case and the Supplemental 
Statement of the case, the veteran and his representative 
have been given notice of the evidence necessary to support 
the claim.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims file.  A review of the record by the Board at this 
time shows that he has been afforded VA examinations in 
connection with the claim and that no further assistance in 
developing the facts pertinent to his claims is required.  

On a private audiological evaluation in July 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
60
LEFT
35
55
80
115
110

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 percent in the left ear.  

On VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
70
LEFT
35
40
50
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.

On VA examination in November 1996, the veteran complained of 
bilateral hearing loss and tinnitus, more pronounced on the 
left.  An examination of the ears was normal.  No infectious 
disease of the middle or inner ear was found.  There was no 
active disease present.  It was noted that the ear disease 
did not affect any other function. The diagnosis was that of 
bilateral mild to severe mixed hearing loss, more pronounced 
on the left.  

On VA audiological evaluation in February 1998, The veteran 
complained of difficulty hearing conversational speech.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
60
65
LEFT
35
45
55
65
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  

On VA audiological evaluation in July 1999, the veteran 
reported a general difficulty understanding speech and 
particular difficulty with background noise.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
60
65
LEFT
35
50
60
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 in the left ear.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant generally applies."  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
further notes that as the differences between the former 
criteria and the revised criteria for disabilities such as 
the one on appeal are relatively minor, the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second. 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2000).  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

According to a report of a VA audiological examination 
performed in October 1996, the average puretone decibel 
losses were 61 in the right ear and 56 in the left ear.  
Under both the old and the new rating criteria, 38 C.F.R. § 
4.87, Table VI provides for level III for average puretone 
decibel loss of the right ear of 61 dB with a speech 
recognition ability of 88 percent and level IV for average 
puretone decibel loss of the left ear of 56 dB with a speech 
recognition ability of 80 percent.  

On VA audiological examination in February 1998, the average 
puretone decibel losses were 60 in the right ear and 58 in 
the left ear.  38 C.F.R. § 4.87, Table VI provides for level 
III for average puretone decibel loss of the right ear of 60 
dB with a speech recognition ability of 86 percent and level 
IV for average puretone decibel loss of the left ear of 58 dB 
with a speech recognition ability of 80 percent.

The other examinations findings also do not demonstrate a 
greater degree of hearing loss.  Considering these findings, 
a rating in excess of 10 percent for the service-connected 
bilateral hearing loss is not warranted. 38 C.F.R. §§ 4.85, 
4.87 including Diagnostic Code 6100.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 10 percent for his service-connected 
bilateral hearing loss.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a rating in excess of 10 
percent for service-connected bilateral hearing loss.  

In his substantive appeal, the veteran has argued that he was 
entitled to an extraschedular award of benefits in accordance 
with 38 C.F.R. § 3.321(b)(1), specifically in regard to his 
hearing loss.  It was argued the his hearing loss caused 
marked interference with his employment as an English 
teacher.  It was pointed out that he had been awarded Social 
Security benefits based on his service-connected hearing loss 
and post-traumatic stress disorder.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  

As noted hereinabove, the veteran is currently in receipt of 
a total rating based on his inability to work due to the 
service-connected PTSD.  

The Board notes the VA audiological examination reports of 
record noted that the claims file was not available for 
review by the examiner.  However, each of the reports shows 
that the examiner elicited a reliable and accurate history 
from the veteran regarding his service-connected hearing 
loss.  While, on each of those examinations, the veteran is 
shown to have reported having hearing problems, he did not 
report that his hearing loss specifically interfered with his 
employment.  Each examination report contains the appropriate 
clinical findings by which to evaluate the severity of the 
veteran's hearing loss in accordance with the provisions of 
the Rating Schedule.  

The records of the Social Security Administration show that 
the veteran was found disabled as of March 1996.  It was 
indicated only that the evidence showed that the veteran had 
moderate hearing loss, in addition to having significant 
symptoms due to his service-connected psychiatric disorder.  
However, the Board finds no basis in those records to 
establish that the service-connected hearing loss alone 
caused marked interference with the veteran's employment or 
necessitated frequent periods of hospitalization.  

The Board finds that there is no indication that the 
schedular criteria are inadequate for the purpose of 
evaluating the veteran's service-connected bilateral hearing 
loss, since there has been no showing that it has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  The Board again points out that the veteran has 
been assigned a total rating on the basis that he is 
unemployable due to his service-connected disability.

As evidence has not been presented to show that the service-
connected disability picture as it relates to the hearing 
loss is not adequately compensated by the actual provisions 
of the rating schedule, the Board finds that the application 
of the provisions of 38 C.F.R. § 3.321 is not appropriate in 
this case.  



ORDER

An increased rating for the service-connected bilateral 
hearing loss is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

